Citation Nr: 1729288	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-47 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to a disability rating in excess of 30 percent prior to October 15, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Action Ribbon, among others. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was awarded service connection for PTSD in May 2010, with a disability evaluation of 10 percent, effective November 2009.  The Veteran was also denied service connection for hearing loss.  In a rating decision dated November 2010, the Veteran's PTSD rating was increased to 30 percent.  In a subsequent rating decision dated December 2012, the AOJ increased the Veteran's disability rating to 70 percent, effective October 15, 2012.  Because higher evaluations are available for the Veteran's service-connected PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Veteran was scheduled for a hearing to be conducted in May 2017.  The record indicates that the Veteran received notice of the rescheduled hearing date but did not report for the rescheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2016).


FINDINGS OF FACT

1.  The Veteran does not meet the auditory threshold criteria for a bilateral hearing loss disability for service connection purposes.

2.  For the period prior to October 15, 2012, the Veteran's PTSD was more nearly approximated by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

3.  From October 15, 2012, the Veteran's PTSD has been more nearly approximated by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; the evidence is against a finding of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for disability ratings in excess of 30 percent prior to October 15, 2012, and in excess of 70 percent thereafter, for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran asserts that he has a current hearing loss disability as a result of his combat military service.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served ninety days or more of active service, and a chronic disability such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purpose of applying the laws administered by VA for hearing loss claims, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board concedes acoustic trauma exposure in service.  Service personnel records verify the Veteran's status as a combat veteran, specifically indicated by his Combat Action Ribbon.  Therefore, his account of noise exposure during service is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

However, the Board finds that the Veteran does not have a current hearing loss disability for service connection purposes.  In-service audiological examinations upon entrance and separation yielded bilateral hearing within normal limits.  The Veteran was afforded a VA audiological examination for his claim in April 2010.  The results of the audiological examination, as measured by a puretone audiometry test, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
	10
5
5
15
10
RIGHT
10
10
5
15
20

In addition, speech discrimination scores were 100 percent in both ears.  As the examination did not find thresholds over 40 decibels for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, thresholds of 26 decibels or greater for at least three of these frequencies, or speech recognition scores less than 94 percent, the Veteran has not met the auditory threshold criteria for bilateral hearing loss under 38 C.F.R § 3.385.  

There is no additional medical evidence or additional assertion from the Veteran in conflict with the April 2010 VA examination.  A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.  

The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in bilateral hearing loss.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
  
Therefore, as the preponderance of the evidence is against a finding of bilateral hearing loss for VA purposes, service connection is not warranted.   

Increased Ratings

The Veteran asserts that he should have higher ratings for his PTSD because his level of impairment is worse than contemplated by the currently assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in the ability to establish effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent scheduler evaluation is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran underwent a PTSD program initial assessment at the Detroit, Michigan, VA Medical Center (VAMC) in February 2010.  He reported an anxious mood with congruent affect, sleep disturbances, avoidance, and hyperarousal.  His speech was normal, thought processes were logical and goal directed, and he was alert and appropriately oriented to person, place, and time.  The Veteran denied auditory or visual hallucinations, but did report perceptual disturbances occurring every two years involving "seeing people in the trees" while driving.  He denied delusional thought process and suicidal or homicidal ideations at that time, but did report a history of suicidal ideation with a plan, but not intent, occurring on a monthly basis.  The Veteran was employed at the time of the examination.  The Veteran's PTSD was noted as causing moderate impact in social and occupational functioning.

At an April 2010 VA examination, the Veteran reported daily mild-to-moderate anxiety and depressed mood.  Upon examination, the Veteran appeared clean and appropriately dressed, with clear and coherent speech.  The examiner noted that his affect was appropriate and his demeanor was cooperative, relaxed, and attentive.  Sleep impairment was noted, with the Veteran reporting about 3 hours of sleep per night which interferes with his alertness and energy level.  He also reported near daily irritability or outbursts of anger, hypervigilance, and exaggerated startle response of moderate severity.  His orientation was intact as to person, place, and time, with unremarkable thought content and no delusions.  Thought process had an overabundance of ideas.  There were no problems with activities of daily living or hygiene.  The Veteran denied suicidal or homicidal thoughts, panic attacks, ritualistic behavior, or inappropriate behavior.  He denied significant friendships or social relationships, but described having favorable relationships with his wife and children.  The Veteran reported that he would become distracted frequently, and was forgetful of names, dates, and appointments.  Recent memory seemed mildly impaired, with normal remote and immediate memory.  The examiner noted that the Veteran's symptoms were controlled by continuous medication, and that he appeared able to attend his basic activities of daily living, familial responsibilities, and financial affairs.  He was employed at the time of the examination.  The examiner diagnosed PTSD with chronic alcohol abuse, and assigned a Global Assessment of Functioning (GAF) score of 61.  The examiner opined that the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity or more severe impairment.  

The Board notes that in a rating decision dated May 2010, the RO awarded the Veteran a 10 percent disability rating for his PTSD, effective November 24, 2009, based on the April 2010 VA examination finding that although the Veteran's PTSD symptoms were manifested by depressed mood and sleep impairment, his symptoms were controlled by continuous medication and were not severe enough to show occupational and social impairment with decreased work efficiency.  The RO also indicated that the Veteran went weeks without experiencing symptoms of PTSD.  

In a subsequent August 2010 notice of disagreement, the Veteran asserted that his symptoms, including seeing Vietcong in the trees when they were not really there, actually occurred more frequently.  An attached statement from the Veteran's private physician, Dr. P. G., reported that the Veteran's PTSD symptoms, including flashbacks and nightmares, occurred on a daily basis and that they severely affected his personal relationships and ability to maintain an occupation.  In addition, VA treatment records dated from February 2010 through April 2010 showed that, although the Veteran denied suicidal ideation, he did report past suicidal thoughts.  He also reported relationship difficulties, emotional numbness, difficulty sleeping, nightmares, avoidance, and hyperarousal.  As such, the RO issued another rating decision in November 2010, increasing the Veteran's original 10 percent disability rating for his PTSD to 30 percent, also effective November 24, 2009.  

The Veteran submitted the private treatment record of Dr. E. T., dated December 2010.  Dr. E. T. noted that the Veteran had been treated for his PTSD since 2003, and that his symptoms were serious in spite of his medication and treatment.  Doctor E. T. assigned the Veteran a GAF score of 40.     

The Veteran was afforded another VA examination on October 15, 2012.  The examiner noted symptoms of panic attacks, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, depressed mood, anxiety, disturbances in motivation and mood, sleep impairment, flattened affect, an inability to establish and maintain social relationships, and intermittent interference with activities of daily living, including personal hygiene.  The examiner noted no suicidal or homicidal ideation, grossly inappropriate behavior, disorientation to time or place, gross impairment of thought processes or communication, or persistent hallucinations or delusions.  The examiner noted that the Veteran was not capable of managing his financial affairs.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 41 was assigned. 

Based on the October 2012 VA examination, the Board notes that the RO awarded the Veteran an increased disability rating for his PTSD of 70 percent, effective the date of the examination, due to the examiner's finding that the Veteran's symptoms manifested occupational and social impairment with deficiencies in most areas. 

At an October 2014 behavioral consultation at the VAMC, the Veteran reported poor sleep, low mood, low energy, anxiety, and poor appetite.  He denied any suicidal or homicidal ideation, or history of suicide attempts.  The VA psychologist observed the Veteran as alert and oriented, appropriately addressed and groomed, with clear and fluent speech and appropriate affect.  While a PTSD screening was negative, a depression screening was positive, including symptomology such as having little interest or pleasure in doing things nearly every day; feeling down, depressed, or hopeless more than half the days; trouble falling asleep; feeling tired or having little energy nearly every day; poor appetite more than half the days; and trouble concentrating.  A GAF score of 62 was assigned. 

At an April 2015 follow-up VA consultation, the Veteran reported that his medication was "working good".  He was observed as cooperative, neatly dressed and groomed, with affluent speech and appropriate affect.  He denied problems with depression, mood, anxiety, irritability, and suicidal thoughts.  He reported that sleep impairment was still an issue. 

Finally, the Veteran was afforded a more recent VA examination in February 2016.  The Veteran reported that he was living with his daughter, and that he was getting along well with all family members.  He reported intrusive memories, depression, and anxiety triggered by reminders, as well as low motivation, sleep difficulties, and nightmares.  He denied suicidal or homicidal ideation.  The Veteran reported discontinued use of his medication, but denied any worsening of his mental symptoms since.  While he acknowledged heavy alcohol use in the past, he reported maintaining his sobriety since July 2014.  Upon examination, the examiner observed the Veteran as cooperative but somewhat disheveled.  His mood was dysthymic and affect was constricted.  His thoughts were logical and he was alert, though he reported difficulty keeping focus.  The Veteran reported that his daughter manages his financial affairs.  The examiner noted the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation or mood, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD prior to October 15, 2012 is not warranted.  In this regard, the evidence of record is against a finding that the Veteran had occupational and social impairment with reduced reliability and productivity during that period.  The Veteran did not have a flattened affect, he did not experience panic attacks, his speech was noted to be normal, and there was no indication that he had any significant impairment in thinking, insight, or impulse control.  There was no indication from the record that the Veteran had more than mild memory impairment during that period.  While he reported past suicidal ideation with a plan on a monthly basis in February 2010, he denied any attempts or intent, and suicidal ideation was denied upon VA examination the following April.  Although he reported seeing Vietcong in trees daily in his August 2010 notice of disagreement, he denied persistent hallucinations or delusions upon examination in October 2012.  In spite of the past suicidal ideation and perceptual disturbances, the evidence as a whole indicates no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was able to maintain employment and there was no indication from the record prior to October 15, 2012, that the Veteran's PTSD symptoms overly impacted his ability to do so.  In addition, the Board finds the opinion offered by the VA examiner in April 2010 to be the most probative evidence of record as it details the findings after a comprehensive examination, interview with the Veteran and review of the relevant history, and was provided by a competent medical professional trained for addressing the matter at hand.  Importantly, the examiner specifically opined that the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity or more severe impairment.  

The Board recognizes that Dr. E. T. and Dr. P. G. noted that the Veteran's PTSD symptoms were serious and severely affected his personal relationships and ability to maintain an occupation, respectively.  Dr. E. T. also assigned a GAF score of 40 which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  These opinions are afforded little probative weight.  Neither report includes findings from a mental status evaluation or meaningfully discusses the symptoms or impairment caused by the Veteran's PTSD.  There is simply no explanation for the findings.  The cursory opinions without rationale, findings, or any explanation for the conclusions are of little value.  As such, the opinions are outweighed by the April 2010 VA examination report and opinion.  

Given the above, the Board finds that the Veteran's PTSD symptoms more nearly approximated a 30 percent disability rating, but no more, for the period prior to October 15, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board also finds that a rating in excess of 70 percent for the Veteran's PTSD for the period beginning October 15, 2012, is not warranted.  There is no indication from the evidence of record that the Veteran had more than occupational and social impairment, with deficiencies in most areas, due to such symptoms as: depression, anxiety, irritability, sleep disturbance, neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, and disturbances of mood, which more nearly approximates the criteria for a 70 percent disability rating that is currently assigned.  Id.  In fact, the October 2012 and February 2016 VA examiners, when considering all of the symptomatology, determined that overall there was impairment with deficiencies in most areas and not total occupational and social impairment.  

Moreover, the other evidence of record also reflects a disability picture that is less than total.  VA treatment records and examinations dated throughout the course of the appeal show that the Veteran has been alert and cooperative at all times, almost always appropriately dressed and groomed, and at all times oriented to time, place and person.  While the October 2012 and February 2016 VA examiners noted that the Veteran was not capable of handling his own financial affairs, medical treatment records furnished by the Social Security Administration in October 2014 note that the Veteran can pay his bills and handle his accounts.  In any event, overall, the Board finds that any diminished ability to perform activities of daily living is rare.  The Board again notes that even considering the effects on activities of daily living noted by the examiners, the examiners still determined that overall there was impairment with deficiencies in most areas and not total occupational and social impairment.  

The Board recognizes GAF scores ranging from 40 to 62 were assigned during the course of this appeal.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, with occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See 38 C.F.R. §§ 4.125, 4.126, 4.130 (2016); see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The current 70 percent rating contemplates social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and is not in significant conflict with the assigned GAF scores.  The lowest assigned GAF score of 40 can represent major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, which is essentially the criteria for the currently assigned 70 percent disability rating.  It is noted that the score of 40 has been afforded little probative weight as discussed previously.  Scores of 41 and above reflect a lesser degree of impairment and are not in conflict with the currently assigned rating.  The Board finds the individual assessments throughout the entire period on appeal to be more probative than the generally assigned GAF scores.  In either event, the evidence is against a finding that higher ratings are warranted.   

The Board also acknowledges the lay assertions of the Veteran and his family regarding the severity of his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's reports were considered by the VA examiners when evaluating him and the lay statements have been considered by the Board.  However, the preponderance of the entirety of the evidence of record is against the assertion that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent schedular rating under Diagnostic Code 9411) prior to October 15, 2012, or total occupational and social impairment (the criteria for a 100 percent total schedular rating under Diagnostic Code 9411) for the period thereafter.   

In sum, as the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for higher ratings during the entire period on appeal, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to a disability rating in excess of 30 percent prior to October 15, 2012, and in excess of 70 percent thereafter, for PTSD, is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


